Citation Nr: 1638510	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran requested a hearing before the Board; a hearing was scheduled for December 2015.  The Veteran failed to appear for her scheduled hearing, accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she currently suffers from hepatitis C related to her time in service.  She asserts that she was diagnosed with hepatitis C in service around January 1991.  See February 2010 claim.  

The Veteran has made consistent statements indicating that she was treated at Long Beach Memorial Hospital in 1991.  In her August 2010 notice of disagreement the Veteran stated that she gave birth to her son in 1991 at Long Beach Memorial Hospital and she was notified at that time of her hepatitis illness.  An April 1991 report of medical history, completed at service separation, confirms that she was treated at Long Beach Memorial in January 1991.  

Additionally, at that time the Veteran reported that she did not know if she had ever had, or currently had, jaundice or hepatitis.

While there are some Long Beach Memorial Hospital records in her service treatment records, records from the January 1991 treatment are not found in her claims file.  As such, a Remand is necessary to attempt to obtain these records.  

The post-service medical evidence includes VA treatment records which reflect a current hepatitis C disability.  

In light of the evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of her hepatitis C.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary authorization from the Veteran obtain any outstanding records from the Long Beach Memorial Hospital from 1991. 

2.  Following the development in Remand paragraph 1, schedule the Veteran for an appropriate examination to determine the nature and etiology of her hepatitis C. Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is related to service.

In rendering such opinion, the examiner should consider major risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing. Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998); VBA Fast Letter 04-13 (June 29, 2004).  

Any opinion(s) are to be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

